EXAMINER’S COMMENT

Terminal Disclaimer
The terminal disclaimer filed on 12 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,537,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas H. Martin on 12 October 2021.

The claims filed 04 October 2021 have been amended as follows:
Claim 1, line 8: --first-- has been added between “a” and “mid-longitudinal”.
Claim 1, line 21: “the-longitudinal” has been changed to --the first mid-longitudinal--.
Claim 1, line 35: --first-- has been added between “the” and “mid-longitudinal”.
Claim 4, line 3: --first-- has been added between “the” and “mid-longitudinal”.
Claim 4, line 5: --first-- has been added between “the” and “mid-longitudinal”.
Claim 5, line 4: --first-- has been added between “the” and “mid-longitudinal”.
Claim 5, line 5: --first-- has been added between “the” and “mid-longitudinal”.
Claim 5, line 6: --first-- has been added between “the” and “mid-longitudinal”.
Claim 5, line 8: --first-- has been added between “the” and “mid-longitudinal”.
Claim 10, line 24: “the” (between “of” and “sagittal”) has been changed to --a--.
Claim 17, line 22: “the” (between “of” and “sagittal”) has been changed to --a--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose a method of situating a spinal implant trial with a body portion, a head portion, an interior portion, and first and second columns as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775